Case 2:20-cv-02151-PKH Document 21                 Filed 05/03/21 Page 1 of 2 PageID #: 2122




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

TRACY HOLLIS                                                                          PLAINTIFF

       V.                              CIVIL NO. 2:20-cv-2151-PKH-MEF

ANDREW M. SAUL, Commissioner                                                          DEFENDANT
Social Security Administration


             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Tracy Hollis, Plaintiff, brings this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of a decision of the Commissioner of the Social Security Administration (“Commissioner”)

denying her application for disability insurance benefits (“DIB”). (ECF No. 2). This matter is

before the undersigned for report and recommendation.

       The Commissioner filed an answer to Plaintiff’s action on December 29, 2020, asserting

that the findings of the Commissioner were supported by substantial evidence and were conclusive.

(ECF No. 13). On April 29, 2021, having changed positions, the Commissioner filed a motion

requesting that Plaintiff’s case be remanded pursuant to “sentence four” of section 405(g) to allow

further administrative proceedings. (ECF No. 20).

       The exclusive methods by which a district court may remand a social security case to the

Commissioner are set forth in “sentence four” and “sentence six” of 42 U.S.C. § 405(g). A remand

pursuant to “sentence six” is limited to two situations: where the Commissioner requests a remand

before answering the complaint, or where the court orders the Commissioner to consider new,

material evidence that was for good cause not presented before the agency. The Fourth sentence

of the statute provides that “[t]he court shall have power to enter, upon the pleadings and transcript

of the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of
Case 2:20-cv-02151-PKH Document 21               Filed 05/03/21 Page 2 of 2 PageID #: 2123




Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); Shalala

v. Schaefer, 509 U.S. 292, 296 (1993).

       Here, we find remand is appropriate to allow the Defendants to conduct further

administrative proceedings regarding this matter. Therefore, we recommend granting the

Commissioner’s motion and remanding the case to the Commissioner for further administrative

action pursuant to “sentence four” of section 405(g).

       The parties have fourteen (14) days from receipt of this Report and Recommendation

in which to file written objections pursuant to 28 U.S.C. § 636(b)(1). The failure to file timely

written objections may result in waiver of the right to appeal questions of fact. The parties

are reminded that objections must be both timely and specific to trigger de novo review by

the district court.

       DATED this 3rd day of May 2021.

                                             /s/ Mark E. Ford
                                             HON. MARK E. FORD
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
